Title: To George Washington from Henry Lee, 23 September 1795
From: Lee, Henry
To: Washington, George


          
            My dear sir
            Dumfries [Va.], 23d sebr [1795]
          
          The horse I mentioned to you is not of the sort you want: tho a well looking horse.
          I wished to have heard your sentiments on the constitutionality of a treaty made by the P. & senate wherin commerce was regulated in some degree—on this point I see not the way so

clear, as I wish. If you have leisure I should be happy in hearing from you thereupon.
          I learnt from Mr L. that Mr Allen formerly attorney general of Pensylvania and the proprietor with many legal characters espoused the opposite doctrine. Most respectfully & affy I am ever yours
          
            H: Lee
          
        